[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
This is a collection case removed from the Small Claims Division to the regular docket of this court. The matter was then heard by a fact-finder who recommended that judgment enter in favor of the plaintiff for $787.
The defendant did not file a trial transcript, and it may, therefore, be assumed that such a transcript is not "crucial's to the objection to the report. Beizer v. Goepfert,28 Conn. App. 693, 706-07 (1992). Without a transcript, this court cannot determine whether the subordinate facts found by the fact-finder are supported by the evidence.
Practice Book 546H also provides that an objection may be filed that the fact-finder's conclusions could not be reached on the basis of the subordinate facts.
In this case, the fact-finder found that the plaintiff installed a new compressor for the display refrigerator at the request of the defendant who failed to pay for this replacement. He also determined that the plaintiff's repair services and the parts furnished were not defective or unworkmanlike. The fact-finder's conclusion that judgment should enter for the plaintiff CT Page 1734 on its complaint and on the defendant's counterclaim follows legally and logically from the subordinate facts found by the fact-finder.
Hence, his recommendation that judgment enter in the plaintiff's favor on the complaint and counterclaim is accepted, and judgment hereby enters for the plaintiff for $787 plus costs as taxed by the clerk.
So Ordered.
Dated at Stamford, Connecticut this 11 day of February, 1998.
WILLIAM B. LEWIS, JUDGE